Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/21 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 11, 12, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2014/0112676) in view of Ogura (EP 0318951 A2).

With further respect to claim 1, although Mori strongly implies that wherein, in response to the count value of the counter reaching a predetermined value, the control 
With respect to claim 2, Mori is silent with regards to when a count value reset occurs and thus does not explicitly disclose wherein the control unit is configured to reset the count value retained by the counter after the cleaning of the transparent member by the cleaning mechanism is executed.
With further respect to claim 3, Mori discloses executing a cleaning sequence that operates the cleaning mechanism (8 and/or 81) when the count value reaches the predetermined value (as discussed at least in paragraphs 56 and/or 80), but does not explicitly disclose resetting the count value retained by the counter.
	With further respect to claims 1, 2 and 3, Ogura teaches resetting the count value (e.g. fig. 8, item 126) retained by the counter after the cleaning sequence (e.g. fig. 8, item 124) is executed, wherein, in response to the count value of the counter reaching a predetermined value, the control unit causes the cleaning mechanism to clean the transparent member, and the count value is reset (as discussed in col. 7, lines 9-30 and/or col. 7, lines 30-35), and wherein, regardless of the count value of the counter, in response to the control unit receiving the instruction via the operation unit, the control unit causes the cleaning mechanism to clean the transparent member, and the count 
	With respect to claims 4 and 5, Mori discloses wherein the counter is configured to count the number of recording media on which an image is formed by the image forming unit by counting up the count value (as discussed at least in paragraphs 56 and/or 80).
	With further respect to claim 4, Mori does not explicitly disclose wherein if the cleaning by the cleaning mechanism is executed, reset the count value retained by the counter to 0.
	With further respect to claim 4, Ogura teaches wherein if the cleaning by the cleaning mechanism is executed (e.g. fig. 8, item 124), reset the count value retained by the counter to 0 (e.g. fig. 8, item 126).
With further respect to claim 5, Mori does not explicitly disclose wherein if the cleaning by the cleaning mechanism is executed, reset the count value retained by the counter to a value less than or equal to 10% of the predetermined value.
With further respect to claim 5, Ogura teaches wherein if the cleaning by the cleaning mechanism is executed (e.g. fig. 8, item 124), reset the count value retained by the counter to a value less than or equal to 10% of the predetermined value (e.g. fig. 8, item 126).
With further respect to claim 6, Mori further discloses wherein the control unit (110) is configured to execute the cleaning of the transparent member (61) by the cleaning mechanism (8 and/or 81) based on the execution instruction when the count value is at any value including greater than 10% of the predetermined value (as 
With further respect to claim 6, Ogura teaches reducing the count value retained by the counter to a value less than or equal to 10% of the predetermined value (e.g. fig. 8, item 126).
With respect to claims 11, 12, and 15, Mori discloses an image forming apparatus (fig. 1, item 100) comprising: an image forming unit including a photosensitive member (fig. 2, item 1) and an optical scanning device (e.g. figs. 1 and/or 2, item 5) including a transparent member (e.g. fig. 2, item 61) configured to pass laser light (e.g. fig. 2, item L) for scanning the photosensitive member (1) to outside, the image forming unit being configured to form an image on a recording medium (e.g. fig. 1, item P) by developing an electrostatic latent image formed on the photosensitive member (1) with toner (e.g. at least by fig. 2, item 3) and transferring a toner image to the recording medium (e.g. at least by fig. 1, item(s) 42 and/or 43), the electrostatic latent image being formed by scanning with the laser light (L); a cleaning mechanism (e.g. fig. 4, items 8 and/or 81) configured to clean the transparent member (61); a control unit (110) configured to cause the cleaning mechanism (8 and/or 81) to clean the transparent member (61) when a number of recording media (P) on which an image has been formed by the image forming unit since execution of a last cleaning operation by the cleaning mechanism reaches a predetermined value (as discussed at least in paragraph 56); and an operation unit (e.g. fig. 5, item OP – “OPERATION PANEL”) configured to receive an instruction to cause the cleaning mechanism (8 and/or 81) to clean the 
With further respect to claim 11, although Mori strongly implies that the allowable number of recording media is increased (as discussed in paragraphs 56 and/or 80), Mori does not explicitly disclose the allowable number of recording media is increased.
With further respect to claim 11, Ogura teaches the allowable number of recording media being increased (e.g. fig. 8, item 126) after the cleaning sequence (e.g. fig. 8, item 124) is executed.
With further respect to claim 12, Mori further discloses wherein the allowable number of recording media is a value obtained by subtracting the number of recording media on which an image is formed by the image forming unit since the cleaning of the transparent member (61) by the cleaning mechanism (8 and/or 81) is executed last time from the predetermined value, and wherein the control unit (110) is configured to, if the allowable number of recording media is 0, execute the cleaning of the transparent member (61) by the cleaning mechanism (8 and/or 81; and/or as discussed at least in paragraphs 56 and/or 80).

With further respect to claims 16 and 18, Mori further discloses further comprising: a developing device (3) configured to develop the electrostatic latent image formed on the photosensitive member (1) with the toner; another photosensitive member (e.g. another of item 1 as shown at least by fig. 1) different than the photosensitive member (1); another developing device (e.g. another of item 3 as shown at least by figs. 1 and/or 2) configured to develop an electrostatic latent image formed on the another photosensitive member with toner of different color than the developing device (3); and another transparent member (e.g. fig. 4, another item 61) on the optical scanning device (5), the another transparent member being configured to pass laser light (L) for scanning the another photosensitive member to outside, wherein the cleaning mechanism (8) includes: a cleaning member (e.g. item 81) in contact with the transparent member (61); another cleaning member (e.g. fig. 4, another item 81) in contact with the another transparent member; a holding unit (e.g. fig. 4, item 83) configured to hold the cleaning member (81) and the another cleaning member (another 81); and a moving unit (e.g. item 82) configured to move the holding unit (83) along a scanning direction of the laser light by the optical scanning device (as shown at least by fig. 4).
	
s 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2014/0112676) in view of Ogura (EP 0318951 A2) in further view of Takahashi et al. (US 2016/0026107).
	With respect to claims 9 and 10, Mori and Ogura disclose the image forming apparatus according to claim 1, wherein the counter is configured to count the number of recording media on which an image is formed by the image forming unit (e.g. Mori – paragraphs 56 and/or 80), wherein the control unit is configured to, if the cleaning of the transparent member (61) by the cleaning mechanism (8 and/or 81) is executed (e.g. Ogura – fig. 8, item 124), reset the count value retained by the counter to a value greater than or equal to 90% of the predetermined value (e.g. Ogura – fig. 8, item 126, corresponding to a “count down” counter).
	With further respect to claims 9 and 10, Mori and Ogura disclose a “count up” counter and thus do not disclose counting down the count value.
	With further respect to claims 9 and 10, Takahashi et al. teach that “count-up” and “count-down” counters are functional equivalents (as discussed at least in paragraphs 9, 18, 20, 28 and/or 32).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the count-up counter of Mori and Ogura for the count-down counter of Takahashi et al. at least since there would have been a reasonable expectation of success in achieving counting.
With further respect to claim 10, Mori and Ogura further disclose wherein the control unit (Mori, item 110) is configured to execute the cleaning the transparent member (61) by the cleaning mechanism (8 and/or 81) based on the execution .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2014/0112676) in view of Ogura (EP 0318951 A2) in further view of Shirai (US 2012/0189360).
With respect to claim 13, Mori and Ogura disclose the image forming apparatus according to claim 11 (as discussed above), wherein if the allowable number of recording media becomes 0 during execution of an image-forming job on a recording medium by the image forming unit, there is no discussion of continuing the print job, however there is no explicit disclosure of suspending the print job, executing the cleaning sequence, and resuming the job after completion of the cleaning sequence.
With further respect to claim 13, Shirai teaches receiving a cleaning instruction (either by user instruction, flag, and/or page counter), suspending the print job, executing the cleaning by the cleaning mechanism, and resuming the job after completion of the cleaning by the cleaning mechanism (as shown at least by figs. 8-10 and/or 15-17).
It would have been obvious to one of ordinary skill in the art to suspend a print job to execute cleaning as taught by Shirai in the image forming apparatus of Mori and .

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2014/0112676) in view of Ogura (EP 0318951 A2) in further view of Sumikura et al. (US 2016/0033923).
	With respect to claims 17 and 19, Mori and Ogura disclose the image forming apparatus of claims 16 and 18 as discussed above, but do not disclose wherein the moving unit includes: a wire connected to the holding unit at a position between the cleaning member and the another cleaning member, the wire being configured to move the holding unit in the scanning direction; a plurality of pulleys between which the wire is stretched such that the wire passes between the transparent member and the another transparent member; a take-up drum configured to take up the wire; and a motor configured to drive the take-up drum to rotate such that the holding unit reciprocates in the scanning direction.
	With further respect to claims 17 and 19, Sumikura et al. teach a moving unit including: a wire (e.g. item 54) connected to the holding unit (e.g. item 51) at a position between the cleaning member (53) and the another cleaning member (another 53), the wire (54) being configured to move the holding unit (51) in the scanning direction; a plurality of pulleys (e.g. items 56 and/or 57) between which the wire (54) is stretched such that the wire passes between the transparent member (52) and the another transparent member (another 52); a take-up drum (62) configured to take up the wire 
	It would have been obvious to one of ordinary skill in the art to use the moving unit of Sumikura et al. in the image forming apparatus of Mori and Ogura at least since there would have been a reasonable expectation of success in moving the cleaning unit.

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but are now moot in view of the new grounds of rejection necessitated by amendment.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The prior art of record does not disclose or suggest the claimed during execution of image formation based on the image-forming job acquired by the acquisition unit, in response to at least one of the operation unit receiving the instruction to cause the cleaning mechanism to clean the transparent member and the count value of the counter reaching the predetermined value, the control unit causes the optical scanning device to stop formation of an electrostatic latent image on the photosensitive member based on the image-forming job before causing the cleaning mechanism to clean the transparent member, and causes the optical scanning device to resume the 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



JSW